Citation Nr: 1212508	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-04 108	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus with transient refractive change and onychomycosis.

2.  Entitlement to service connection for multiple myeloma.

3.  Entitlement to service connection for pain in the lower back and ribs.

4.  Entitlement to service connection for anemia with weakness, shortness of breath, and sleepiness.

5.  Entitlement to service connection for diabetic retinopathy.

6.  Entitlement to service connection for cataracts, including as secondary to the service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to July 1976. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from the July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted his claim for service connection for diabetes mellitus, and denied service connection claims for multiple myeloma, back and rib pain, anemia, diabetic retinopathy, cataracts, and peripheral neuropathy of the right and left lower extremities.  The Veteran perfected an appeal as to the rating assigned for diabetes mellitus, and as to the denial of service connection for each of the other listed disabilities.  In February 2010, the RO granted service connection for peripheral neuropathy of the right and left lower extremities.  Thus, these appeals are no longer within the Board's jurisdiction.  Thus, the appeal is limited to the issues listed on the cover page. 


FINDINGS OF FACT

1.  In March 2012, prior to the promulgation of a decision in the current appeal, the Veteran asked that his claim for entitlement to an initial rating in excess of 20 percent for diabetes mellitus with transient refractive change and onychomycosis, be withdrawn from appellate review.

2.  In March 2012, prior to the promulgation of a decision in the current appeal, the Veteran asked that his claim for entitlement to service connection for multiple myeloma be withdrawn from appellate review.

3.  In March 2012, prior to the promulgation of a decision in the current appeal, the Veteran asked that his claim for entitlement to service connection for pain in the lower back and ribs be withdrawn from appellate review.

4.  In March 2012, prior to the promulgation of a decision in the current appeal, the Veteran asked that his claim for entitlement to service connection for anemia with weakness, shortness of breath, and sleepiness be withdrawn from appellate review.

5.  In March 2012, prior to the promulgation of a decision in the current appeal, the Veteran asked that his claim for entitlement to service connection for diabetic retinopathy be withdrawn from appellate review.

6.  In March 2012, prior to the promulgation of a decision in the current appeal, the Veteran asked that his claim for entitlement to service connection for cataracts, including as secondary to the service-connected diabetes mellitus, be withdrawn from appellate review.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the claim for entitlement to an initial rating in excess of 20 percent for diabetes mellitus with transient refractive change and onychomycosis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

2.  The criteria for the withdrawal of the claim for entitlement to service connection for multiple myeloma have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

3.  The criteria for the withdrawal of the claim for entitlement to service connection for pain in the lower back and ribs have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

4.  The criteria for the withdrawal of the claim for entitlement to service connection for anemia with weakness, shortness of breath, and sleepiness have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

5.  The criteria for the withdrawal of the claim for entitlement to service connection for anemia with diabetic retinopathy have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

6.  The criteria for the withdrawal of the claim for entitlement to service connection for cataracts, including as secondary to the service-connected diabetes mellitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2011).  When a Veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).

In March 2012, the Veteran, by way of his representative, submitted a written request that his appeal be withdrawn.  In view of his expressed desires, the Board concludes that further action with regard to the six issues under appeal is not appropriate.  The Board does not have jurisdiction over the withdrawn issues, and, as such, his appeals of these issues are hereby dismissed.


ORDER

The claim for entitlement to an initial rating in excess of 20 percent for diabetes mellitus with transient refractive change and onychomycosis is dismissed.

The claim for entitlement to service connection for multiple myeloma is dismissed.

The claim for entitlement to service connection for pain in the lower back and ribs is dismissed.

The claim for entitlement to service connection for anemia with weakness, shortness of breath, and sleepiness is dismissed.

The claim for entitlement to service connection for diabetic retinopathy is dismissed.

The claim for entitlement to service connection for cataracts, including as secondary to the service-connected diabetes mellitus, is dismissed.



		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


